As filed with the Securities and Exchange Commission on November 13, 2007. Registration Statement No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KODIAK ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 1381 65-0967706 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Number) (I.R.S. Employer Identification No.) 734 7th Avenue S.W. Calgary,
